Name: 87/331/EEC: Commission Decision of 5 June 1987 repealing Decision 86/228/EEC authorizing the United Kingdom to restrict the marketing of seed of a variety of an agricultural plant species (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  competition;  means of agricultural production
 Date Published: 1987-06-27

 Avis juridique important|31987D033187/331/EEC: Commission Decision of 5 June 1987 repealing Decision 86/228/EEC authorizing the United Kingdom to restrict the marketing of seed of a variety of an agricultural plant species (Only the English text is authentic) Official Journal L 168 , 27/06/1987 P. 0040 - 0040*****COMMISSION DECISION of 5 June 1987 repealing Decision 86/228/EEC authorizing the United Kingdom to restrict the marketing of seed of a variety of an agricultural plant species (Only the English text is authentic) (87/331/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/457/EEC of 29 September 1970 on the common catalogue of varieties of agricultural plant species (1), as last amended by Directive 86/155/EEC (2), Having regard to Commission Decision 86/228/EEC (3), and in particular Article 2 thereof, Having regard to the application lodged by the United Kingdom, Whereas, in its Decision 86/228/EEC, the Commission had authorized the United Kingdom to restrict the marketing of seeds of the Tresor variety (perennial ryegrass); Whereas the authorization was given because the relevant variety was not distinct from another variety allowed in the Community; Whereas this variety has since been deleted from the national catalogues and from the common catalogue of varieties of agricultural plant species; Whereas the conditions for the granting of authorization are therefore no longer met; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 The authorization referred to in Article 1 of Decision 86/228/EEC is hereby withdrawn. Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 5 June 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 225, 12. 10. 1970, p. 1. (2) OJ No L 118, 7. 5. 1986, p. 23. (3) OJ No L 156, 11. 6. 1986, p. 33.